Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  


DETAILED ACTION
1.        Claims 1 - 20 are pending.  Claim 1 is independent.    File date is 5-10-2021.  
        This action is in response to application amendments filed on 8-4-2022.

Claim Rejections - 35 USC § 103  
2.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.        Claims 1, 4 - 8, 10 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US PGPUB No. 20180123923) in view of Turlington et al. (US PGPUB No. 20140068106).     
 
Regarding Claim 1, Zhou discloses a method of selecting an optimal communication routing between a user equipment, UE, device and a core network wherein a plurality of differing communication paths are establishable between the UE device and the core network, the method comprising:
a)  determining at a first one of the UE device and a core network entity that a communication path latency measurement shall be performed and informing the other one of the UE device and the core network that the communication path latency measurement will be performed; (Zhou ¶ 003, ll 1-8: determining path health conducting a plurality of Input-Output (IO) operations along a healthy path within a network environment; receiving an original IO request from a user; sending the received original IO request on a first path (first communication path) from a primary site to a secondary site)    
b)  establishing at least a second communication path between the UE device and the core network if not previously established; (Zhou ¶ 003, ll 15-19: generating a duplicate IO request based on received original IO request; sending generated duplicate IO request on a second path (second communication path))    
c)  transmitting over at least the first communication path and the second communication path duplicate data packets; (Zhou ¶ 003, ll 15-19: generating a duplicate IO request based on original IO request; sending generated duplicate IO request on a second path (second communication path; duplicate data packets)) and    
d)  determining from the data packets received over the first and the second communication path a latency difference measurement between transmission over the first communication path and the second communication path. (Zhou ¶ 028, ll 1-8: system threshold path states represented by using a path state machine for each path; path state machine shows whether path is in a good, degraded or suspended state; path state detected based on system threshold differences such as when path times-out and/or through latency calculations; time-out occurs when latency for one IO operation exceeds threshold time period)    

Zhou does not explicitly disclose for e): using latency difference measurements for communication routing from first communication path and second communication path for subsequent communication. 
However, Turlington discloses:
e)  using the latency difference measurement choosing the communication routing from the first communication path and the second communication path for subsequent communication. (Turlington ¶ 018, ll 15-19: capability to facilitate automated latency measurements of one or more communication paths of a transmission network to detect latency increases within transmission network; latency manager initiates measurement of latency associated with communication paths of a transmission network; detects an increase in latency within the transmission network based on latency measurements; latency manager determines secondary communication paths within transmission network to address latency increase; select one of the secondary communication paths according to a latency threshold)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zhou for e): using latency difference measurement for communication routing from first communication path and second communication path for subsequent communication as taught by Turlington.  One of ordinary skill in the art would have been motivated to employ the teachings of Turlington for the benefits achieved from a system that enables an effective approach to identify and troubleshoot latency increases such as providing automated latency measurements and re-routing communication network paths.   (Turlington ¶ 002, ll 1-5)  

Regarding Claim 4, Zhou-Turlington discloses the method according to claim 2, wherein the UE device detects a potential communication problem with first communication path and informs the CU, the CU sends a radio resource control message to the UE device over the first communication path and after the second communication path via the second DU has been established the UE commences transmitting duplicate data packets over the first and second communication paths, thereby enabling the CU to perform the communication path latency measurement. (Zhou ¶ 003, ll 1-8: determining path health conducting a plurality of Input-Output (IO) operations along a healthy path within a network environment; receiving an original IO request from a user; sending the received original IO request on a first path (first communication path) from a primary site to a secondary site; ¶ 003, ll 15-19: generating a duplicate IO request based on received original IO request; sending generated duplicate IO request on a second path (second communication path, duplicate data packets))  
    
Regarding Claim 5, Zhou-Turlington discloses the method according to claim 2, wherein the UE device detects a potential communication problem with first communication path and informs the CU, the CU instructs the UE device, and the first and second DUs to commence communication path latency measurements and after the second communication path via the second DU has been established duplicate data packets are transmitted via the first and second communication paths to the UE device which performs the communication path latency measurement and the results of the measurement are transmitted to the core network.  (Zhou ¶ 003, ll 1-8: determining path health conducting a plurality of Input-Output (IO) operations along a healthy path within a network environment; receiving an original IO request from a user; sending the received original IO request on a first path (first communication path) from a primary site to a secondary site; ¶ 003, ll 15-19: generating a duplicate IO request based on received original IO request; sending generated duplicate IO request on a second path (second communication path))      

Regarding Claim 6, Zhou-Turlington discloses the method according to claim 1 wherein the communication path latency measurement is triggered by a reliability measurement or periodically.  (Zhou ¶ 003, ll 26-33: determining a health state associated with first path based on determining that first IO response was received on first path after second IO response was received on the second path; includes refreshing a path state machine based on determined health state associated with first path; ¶ 021, ll 5-7: measures health state of a path by comparing latency between paths to determine if a path has degraded)    

Regarding Claim 7, Zhou-Turlington discloses the method according to claim 1. 
Zhou does not disclose measured latency difference between two communication paths exceeds a predetermined threshold, communication path with lower latency measurement is maintained. 
However, Turlington discloses wherein if a measured latency difference between the two communication paths exceeds a predetermined threshold, the communication path with the lower latency measurement is maintained as the only communication path.  (Turlington ¶ 020, ll 8-11: communication path 121 selected if it is determined that latency associated with communication path 121 is less than (lower) or equal to predetermined latency threshold; (currently used communication path maintained (i.e. selected) when latency is less than threshold))   
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zhou for measured latency difference between two communication paths exceeds a predetermined threshold, communication path with lower latency measurement is maintained as taught by Turlington. One of ordinary skill in the art would have been motivated to employ the teachings of Turlington for the benefits achieved from a system that enables an effective approach to identify and troubleshoot latency increases such as providing automated latency measurements and re-routing communication network paths.  (Turlington ¶ 002, ll 1-5)  

Regarding Claim 8, Zhou-Turlington discloses the method according to claims 1, wherein if a measured latency difference changes over time by more than a predetermined threshold, both the first and second communication paths are maintained and packet transmission is duplicated. (Zhou ¶ 026, ll 1-14: when a path becomes degraded, a duplicate IO request may be sent using another good path while the original IO request is on the degraded slower path; thus, from an application level, there is no performance impact when one path is degraded)   

Regarding Claim 10, Zhou-Turlington discloses the method according to claim 1.
Zhou does not explicitly disclose a non-3GPP access network. 
However, Turlington discloses wherein one of the first and second communication paths is provided by a non-3GPP access network. (Turlington ¶ 029, ll 19-28: wireless network 109 may employ various technologies including, for example, code division multiple access (CDMA), long term evolution (LTE), enhanced data rates for global evolution (EDGE), general packet radio service (GPRS), mobile ad hoc network (MANET), global system for mobile communications (GSM), Internet protocol multimedia subsystem (IMS), universal mobile telecommunications system (UMTS), etc., as well as any other suitable wireless medium; (wireless communication protocols other than  3GPP utilized; non-3GPP wireless communication protocol))   
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zhou for a non-3GPP access network as taught by Turlington. One of ordinary skill in the art would have been motivated to employ the teachings of Turlington for the benefits achieved from a system that enables an effective approach to identify and troubleshoot latency increases such as providing automated latency measurements and re-routing communication network paths.   (Turlington ¶ 002, ll 1-5)

Regarding Claims 11, 12, 13, 14, Zhou-Turlington discloses the method according to claim 2 and the method according to claim 3 and the method according to claim 4 and the method according to claim 5, wherein the communication path latency measurement is triggered by a reliability measurement or periodically. (Zhou ¶ 003, ll 26-33: determining a health state associated with first path based on determining that first IO response was received on first path after second IO response was received on the second path; includes refreshing a path state machine based on the determined health state associated with first path; ¶ 021, ll 5-7: measures health state of a path by comparing latency between paths to determine if a path has degraded)    

Regarding Claims 15, 16, 17, 18, Zhou-Turlington discloses the method according to claim 2 and the method according to claim 3 and the method according to claim 4 and the method according to claim 5. 
Zhou does not explicitly disclose measured latency difference between two communication paths exceeds a predetermined threshold, communication path with lower latency measurement is maintained. 
However, Turlington discloses wherein if a measured latency difference between the two communication paths exceeds a predetermined threshold, the communication path with the lower latency measurement is maintained as the only communication path.  (Turlington ¶ 020, ll 8-11: communication path 121 selected if it is determined that latency associated with communication path 121 is less than (lower) or equal to predetermined latency threshold; (currently used communication path maintained (i.e. selected) when latency is less than threshold))   
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zhou for measured latency difference between two communication paths exceeds a predetermined threshold, communication path with lower latency measurement is maintained as taught by Turlington.  One of ordinary skill in the art would have been motivated to employ the teachings of Turlington for the benefits achieved from a system that enables an effective approach to identify and troubleshoot latency increases such as providing automated latency measurements and re-routing communication network paths.   (Turlington ¶ 002, ll 1-5)  

Regarding Claim 19, Zhou-Turlington discloses the method according to claim 2, wherein if a measured latency difference changes over time by more than a predetermined threshold, both the first and second communication paths are maintained and packet transmission is duplicated.  (Zhou ¶ 026, ll 1-14: when a path becomes degraded, a duplicate IO request may be sent using another good path while the original IO request is on the degraded slower path; thus, from an application level, there is no performance impact when one path is degraded)    

4.        Claims 2, 3, 9, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Turlington and further in view of Vrzic et al. (US PGPUB No. 20180098250).

Regarding Claim 2, Zhou-Turlington discloses the method according to claim 1. 
Zhou-Turlington does not explicitly disclose a central unit, CU, entity in communication with a first distributed unit (gNB1), DU, and a second DU (gNB2), and each DU forms in combination with the CU a base station. 
However, Vrzic discloses wherein the core network includes a central unit, CU, entity in communication with a first distributed unit (gNB1), DU, and a second DU (gNB2), and each DU forms in combination with the CU a base station. (Vrzic ¶ 044, ll 1-3: UE connected to more than one access node (e.g., Source gNB and the Target gNB); ¶ 046, ll 1-7: suitably equipped network access nodes are used including a base station (for example a NodeB, an evolved Node B (eNodeB, or eNB), a next generation NodeB (sometimes referred to as a gNodeB or gNB), or a Base Band Unit (BBU) associated with one or more remote radio heads)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zhou-Turlington for a central unit, CU, entity in communication with a first distributed unit (gNB1), DU, and a second DU (gNB2), and each DU forms in combination with the CU a base station as taught by Vrzic. One of ordinary skill in the art would have been motivated to employ the teachings of Vrzic for the benefits achieved from a system that enables reliable and low latency connections within a radio access network environment. (Vrzic ¶ 002, ll 1-2)

Regarding Claim 3, Zhou-Turlington discloses the method according to claim 2. 
Zhou-Turlington does not explicitly disclose CU sending a radio resource control message to UE device over first communication path such that second communication path is established and UE commences transmitting duplicate data packets over first and second communication paths. 
However, Vrzic discloses wherein the first DU on the first communication path detects a potential communication problem and informs the CU, the CU send a radio resource control message to the UE device over the first communication path and after the second communication path via the second DU has been established the UE commences transmitting duplicate data packets over the first and second communication paths, thereby enabling the CU to perform the communication path latency measurement. (Vrzic ¶ 010, ll 1-6: performing packet duplication (PD) at a transmitter, comprising activating PD at a Packet Data Convergence Protocol (PDCP) layer of transmitter, and duplicating PDCP PDU at PDCP layer, wherein duplicate PDCP PDUs are transmitted to two RLC entities)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zhou-Turlington for CU sending a radio resource control message to UE device over first communication path such that second communication path is established and UE commences transmitting duplicate data packets over first and second communication paths as taught by Vrzic.  One of ordinary skill in the art would have been motivated to employ the teachings of Vrzic for the benefits achieved from a system that enables reliable and low latency connections within a radio access network environment.  (Vrzic ¶ 002, ll 1-2)

Regarding Claim 9, Zhou-Turlington discloses the method according to claim 1, including a measured latency difference changes over time by less than a predetermined threshold, both the first and second communication paths are maintained and packet transmission is duplicated. (Zhou ¶ 026, ll 1-14: when a path becomes degraded, a duplicate IO request may be sent using another good path while the original IO request is on the degraded slower path; thus, from an application level, there is no performance impact when one path is degraded) 
Zhou-Turlington does not explicitly disclose service requirements require a packet error rate not met by either communication path. 
However, Vrzic discloses wherein service requirements require a packet error rate not met by either communication path. (Vrzic ¶ 037, ll 1-13: reduce the probability of Radio Link Failure (RLF) during mobility; enhancements to the handover procedure are provided; achieve seamless handover by ensuring that there is at least one Radio Access Network (RAN) node connected to UE at all times; Downlink (DL) data is made available to target RAN node before a handover of the radio link; for Uplink (UL) communication, target RAN node should have path to the core network setup before a handover of the radio link; this allows for both UL and DL communications to be supported during a handover of source RAN node to target RAN node, which reduces the probability of RLF; (reduce packet error rate)) 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zhou-Turlington for service requirements require a packet error rate not met by either communication path as taught by Vrzic. One of ordinary skill in the art would have been motivated to employ the teachings of Vrzic for the benefits achieved from a system that enables reliable and low latency connections within a radio access network environment.  (Vrzic ¶ 002, ll 1-2)     

Regarding Claim 20, Zhou-Turlington discloses the method according to claim 2, wherein if a measured latency difference changes over time by less than a predetermined threshold, both the first and second communication paths are maintained and packet transmission is duplicated.  (Zhou ¶ 026, ll 1-14: when a path becomes degraded, a duplicate IO request may be sent using another good path while the original IO request is on the degraded slower path; thus, from an application level, there is no performance impact when one path is degraded)    
Zhou-Turlington does not explicitly disclose service requirements require a packet error rate not met by either communication path. 
However, Vrzic discloses wherein service requirements require a packet error rate not met by either communication path.  (Vrzic ¶ 037, ll 1-13: reduce the probability of Radio Link Failure (RLF) during mobility; enhancements to the handover procedure are provided; achieve seamless handover by ensuring that there is at least one Radio Access Network (RAN) node connected to UE at all times; Downlink (DL) data is made available to target RAN node before a handover of the radio link; for Uplink (UL) communication, target RAN node should have path to the core network setup before a handover of the radio link; this allows for both UL and DL communications to be supported during a handover of source RAN node to target RAN node, which reduces the probability of RLF; (reduce packet error rate)) 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Zhou-Turlington for service requirements require a packet error rate not met by either communication path as taught by Vrzic. One of ordinary skill in the art would have been motivated to employ the teachings of Vrzic for the benefits achieved from a system that enables reliable and low latency connections within a radio access network environment.  (Vrzic ¶ 002, ll 1-2)

Response to Arguments
5.    Applicant's arguments have been fully considered but they were not persuasive. 
A.  Applicant argues on page 8 of Remarks:    ...   the disclosure of Zhou et al is not related to “a method of selecting an optimal communication routing between a user equipment, UE, device and a core network wherein a plurality of differing communication paths are establishable between the UE device and the core network’   ...   . 

    The Examiner respectfully disagrees.  Zhou discloses the determination of latency associated with a first communication path and latency associated with a second communications path.  Zhou discloses the determination of a latency difference between two communications paths. (Zhou ¶ 045, ll 27-29: difference determined by comparing the response time (i.e., latency) of an alternate good path (first communication path) with the response time of the degraded path (second communication path); ¶ 028, ll 1-8: system threshold path states represented by using a path state machine for each path; path state machine shows whether path is in a good, degraded or suspended state; path state detected based on system threshold differences such as when path times-out and/or through latency calculations; time-out occurs when latency for one IO operation exceeds threshold time period)    
    Turlington discloses a selection of a communication path based upon a latency measurement (latency difference) between two communication paths. (Turlington ¶ 018, ll 15-19: capability to facilitate automated latency measurements of one or more communication paths of a transmission network to detect latency increases within transmission network; latency manager initiates measurement of latency associated with communication paths of a transmission network; detects an increase in latency within the transmission network based on latency measurements; latency manager determines secondary communication paths within transmission network to address latency increase; select one of the secondary communication paths according to a latency threshold)    

B.  Applicant argues on page 8 of Remarks: There is no informing the secondary storage device that a latency measurement will be performed.

    The Examiner respectfully disagrees.  Turlington discloses informing the other communication device that processing concerning latency of c communication path is being performed.  (Turlington ¶ 039, ll 10-13: initiate one or more actions relating to resolution of a latency issue, for instance, by notifying administrators, operators, or users, initiating switching of sub-optimal paths to optimal paths; ¶ 036, ll 5-10: controller directs communication interface to receive and transmit updates to latency database, to transmit notifications to users with respect to network latency increases and troubleshooting, to trigger switching from an initial communication path to a secondary communication path)  

C.  Applicant argues on page 8 of Remarks:    ...   the limitation of second path establishment is not part of the Zhou et al description. 

    The Examiner respectfully disagrees.   The claimed invention discloses the second communication path is established “if not previously established”.  The claimed invention discloses the usage of communications paths already established.  
    Zhou discloses the determination of latency associated with a communication path and latency associated with a second communications path.  Zhou discloses the determination of a latency difference between two communications paths. (Zhou ¶ 045, ll 27-29: difference determined by comparing the response time (i.e., latency) of an alternate good path (first communication path) with the response time of the degraded path (second communication path); ¶ 028, ll 1-8: system threshold path states represented by using a path state machine for each path; path state machine shows whether path is in a good, degraded or suspended state; path state detected based on system threshold differences such as when path times-out and/or through latency calculations; time-out occurs when latency for one IO operation exceeds threshold time period)

D.  Applicant argues on page 9 of Remarks: Zhou et al do not disclose any determination of latency difference between two paths.

    The Examiner respectfully disagrees. Zhou discloses the determination of latency associated with a communication path and latency associated with a second communications path.  Zhou discloses the determination of a latency difference between two communications paths. (Zhou ¶ 045, ll 27-29: difference determined by comparing the response time (i.e., latency) of an alternate good path (first communication path) with the response time of the degraded path (second communication path); ¶ 028, ll 1-8: system threshold path states represented by using a path state machine for each path; path state machine shows whether path is in a good, degraded or suspended state; path state detected based on system threshold differences such as when path times-out and/or through latency calculations; time-out occurs when latency for one IO operation exceeds threshold time period)     

E.  Applicant argues on page 10 of Remarks:    ...   “latency difference measurement’ is used as criteria for selecting communication route in the present application.

    The Examiner respectfully disagrees. The claimed invention discloses a latency measurement for a communication path is determined. Zhou discloses a determination of a latency for a communication path.  The claimed invention discloses a latency difference is determined (calculated) for two communication paths. Zhou discloses a determination of a latency difference between two communication paths.  (Zhou ¶ 045, ll 27-29: difference determined by comparing response time (i.e., latency) of an alternate good path (first communication path) with response time of a degraded path (second communication path); ¶ 028, ll 1-8: system threshold path states represented by using a path state machine for each path; path state machine shows whether path is in a good, degraded or suspended state; path state detected based on system threshold differences such as when path times-out and/or through latency calculations; time-out occurs when latency for one IO operation exceeds threshold time period)   
    Turlington discloses a selection of a communication path based upon a latency measurement (latency difference) between two communication paths. (Turlington ¶ 018, ll 15-19: capability to facilitate automated latency measurements of one or more communication paths of a transmission network to detect latency increases within transmission network; latency manager initiates measurement of latency associated with communication paths of a transmission network; detects an increase in latency within the transmission network based on latency measurements; latency manager determines secondary communication paths within transmission network to address latency increase; select one of the secondary communication paths according to a latency threshold, latency difference value compared to a threshold)

F.  Applicant argues on page 10 of Remarks:    ...   informing the other of UE and NW about the latency measurement will be performed   ...   . 

    The Examiner respectfully disagrees.  Turlington discloses informing the other communication device that processing concerning latency is being performed.  (Turlington ¶ 039, ll 10-13: initiate one or more actions relating to resolution of a latency issue, for instance, by notifying administrators, operators, or users, initiating switching of sub-optimal paths to optimal paths; ¶ 036, ll 5-10: controller directs communication interface to receive and transmit updates to latency database, to transmit notifications to users with respect to network latency increases and troubleshooting, to trigger switching from an initial communication path to a secondary communication path)  

G.  Applicant argues on page 10 of Remarks:    ...   Both Turlington et al and Zhou et al have paths already established, i.e. they assume a network topology that is already there without being established.

    The Examiner respectfully disagrees.  The claimed invention discloses the second communication path is established “if not previously established”.  The claimed invention discloses the usage of communications paths already established.  
Zhou discloses the determination of latency associated with a communication path and latency associated with a second communications path.  Zhou discloses the determination of a latency difference between two communications paths. (Zhou ¶ 045, ll 27-29: difference determined by comparing response time (i.e., latency) of an alternate good path (first communication path) with response time of a degraded path (second communication path); ¶ 028, ll 1-8: system threshold path states represented by using a path state machine for each path; path state machine shows whether path is in a good, degraded or suspended state; path state detected based on system threshold differences such as when path times-out and/or through latency calculations; time-out occurs when latency for one IO operation exceeds threshold time period)

H.  Applicant argues on page 10 of Remarks:    ...   there is no mentioning of informing the “other side”,   ...   . 

    The Examiner respectfully disagrees.  Turlington discloses informing the other communication device (user) that processing concerning latency is being performed.  (Turlington ¶ 039, ll 10-13: initiate one or more actions relating to resolution of a latency issue, for instance, by notifying administrators, operators, or users, initiating switching of sub-optimal paths to optimal paths; ¶ 036, ll 5-10: controller directs communication interface to receive and transmit updates to latency database, to transmit notifications to users with respect to network latency increases and troubleshooting, to trigger switching from an initial communication path to a secondary communication path)

I.  Applicant argues on page 11 of Remarks:    ...   Turlington et al do not disclose the determination of latency difference   ...   . 

    The Examiner respectfully disagrees.  Zhou discloses the determination of latency associated with a communication path and latency associated with a second communications path.  Zhou discloses the determination of a latency difference between two communications paths. (Zhou ¶ 045, ll 27-29: difference determined by comparing the response time (i.e., latency) of an alternate good path (first communication path) with the response time of the degraded path (second communication path); ¶ 028, ll 1-8: system threshold path states represented by using a path state machine for each path; path state machine shows whether path is in a good, degraded or suspended state; path state detected based on system threshold differences such as when path times-out and/or through latency calculations; time-out occurs when latency for one IO operation exceeds threshold time period)   
    Turlington discloses a selection of a communication path based upon a latency measurement (latency difference) between two communication paths. (Turlington ¶ 018, ll 15-19: capability to facilitate automated latency measurements of one or more communication paths of a transmission network to detect latency increases within transmission network; latency manager initiates measurement of latency associated with communication paths of a transmission network; detects an increase in latency within the transmission network based on latency measurements; latency manager determines secondary communication paths within transmission network to address latency increase; select one of the secondary communication paths according to a latency threshold, latency difference value compared to a threshold)

J.  Applicant argues on page 11 of Remarks:    ...   “latency difference measurement’ is further used as criteria for selecting communication route in the present application   ...   . 

    The Examiner respectfully disagrees. Turlington discloses a selection of a communication path based upon the latency measurement (latency difference) between two communication paths. (Turlington ¶ 018, ll 15-19: capability to facilitate automated latency measurements of one or more communication paths of a transmission network to detect latency increases within transmission network; latency manager initiates measurement of latency associated with communication paths of a transmission network; detects an increase in latency within the transmission network based on latency measurements; latency manager determines secondary communication paths within transmission network to address latency increase; select one of the secondary communication paths according to a latency threshold)    


Conclusion
    THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
              

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyung H Shin whose telephone number is (571)272-3920. The examiner can normally be reached M - F: 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG H SHIN/                                                                                                           9-27-2022Primary Examiner, Art Unit 2452